UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2560



NAJIA RAHMANI,

                                              Plaintiff - Appellant,

          versus


RESORTS INTERNATIONAL HOTEL,     INCORPORATED;
BOARDWALK REGENCY CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-205-A)


Submitted:   June 29, 1999                    Decided:   July 8, 1999


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Coburn, COBURN & SCHERTLER, Washington, D.C.; Karl G. Feiss-
ner, Upper Marlboro, Maryland, for Appellant. Michael J. Klisch,
Robert T. Cahill, MCGUIRE, WOODS, BATTLE & BOOTH, L.L.P., McLean,
Virginia; Hugh P. Quinn, ROSENMAN & COLIN, L.L.P., Washington,
D.C.; Daniel Schiffman, SCHIFFMAN & FRANK, New York, New York, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Najia Rahmani appeals the dismissal of her complaint and

amended complaint against two New Jersey casinos alleging several

claims and seeking the recovery of over $3,000,000 in gambling

losses.   The district court granted motions to dismiss under Fed.

R. Civ. P. 12(b)(6) filed by Appellees Resorts International Hotel,

Incorporated,   and   Boardwalk   Regency   Corporation.   On   appeal,

Rahmani raises four claims:       (1) the casinos owed a duty not to

encourage her to gamble or offer complimentary services in exchange

for her gambling; (2) contracts made between her and the casinos

should be rescinded and her gambling losses restored to her; (3)

the alleged forgery of documents by one casino constituted inten-

tional affliction of emotional distress; and (4) the district court

abused its discretion in denying her motion to amend her complaint.

We have reviewed the briefs, the joint appendix, and the district

court orders and find no reversible error.      Accordingly, we affirm

on the reasoning of the district court.        See Rahmani v. Resorts

Int’l Hotel, Inc., No. CA-98-205-A (E.D. Va. July 22 & Sept. 28,

1998).*   We dispense with oral argument because the facts and legal



     *
       Although the district court orders were marked as “filed” on
July 17, 1998, and September 25, 1998, the district court records
show that the orders were not entered on the docket sheet until
July 22, 1998, and September 28, 1998 respectively. Pursuant to
Rules 58 and 79 of the Federal Rules of Civil Procedure, it is the
date that the orders were entered on the docket sheet that we take
as the effective date of the district court’s decisions.        See
Wilson v. Murray, 860 F.2d 1232, 1234-35 (4th Cir. 1986).

                                    2
contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                         AFFIRMED




                                3